No. 1:20-ap-00028        Doc 29   Filed 08/28/20     Entered 08/28/20 13:31:32      Page 1 of 21

                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

In re:

EMERALD GRANDE, LLC                                                Case No. 1:17-bk-00021

                 Debtor.                                           Chapter 11


EMERALD GRANDE, LLC                                                Adv. Pro. No. 1:20-ap-00028

                 Plaintiff,

v.

KM HOTELS, LLC,

And

SAFE HARBOR TITLE COMPANY, LLC,

                 Defendants.

              KM HOTELS, LLC’s ANSWER TO FIRST AMENDED COMPLAINT

         Defendant KM Hotels, LLC (“Defendant”), by counsel, state as follows for its Answer to

the First Amended Complaint (the “Complaint”) filed by Plaintiff Emerald Grande, LLC

(“Emerald” or “Plaintiff”):

                                  NATURE OF THE ACTION

         1.      Defendant admits that this is an adversary proceeding. All other allegations in

paragraphs 1(a) – (c) of the Complaint are denied.

         2.      Defendant admits that Exhibit A is an incomplete copy of the PSA that is missing

its exhibits and schedules. Defendant admits that Exhibit B is a copy of a document entitled Form

of Earnest Money Escrow Agreement signed only by Plaintiff. Defendant denies any remaining

allegations in paragraph 2 of the Complaint.
No. 1:20-ap-00028      Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32       Page 2 of 21




                                JURISDICTION AND VENUE

       3.      Paragraph 3 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant denies the

allegations in paragraph 3 of the Complaint.

       4.      Paragraph 4 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant denies the

allegations in paragraph 4 of the Complaint.

       5.      Paragraph 5 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant denies the

allegations in paragraph 5 of the Complaint.

       6.      Paragraph 6 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant denies the

allegations in paragraph 6 of the Complaint.

       7.      Paragraph 7 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant admits that Plaintiff

consents to the entry of a final order or judgment by the Court.

                                            PARTIES

       8.      Defendant admits the allegations in paragraph 8 of the Complaint.

       9.      Defendant admits the allegations in paragraph 9 of the Complaint.

       10.     Defendant admits the allegations in paragraph 10 of the Complaint.




                                                      2
No. 1:20-ap-00028      Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32         Page 3 of 21

                                    FACTUAL ALLEGATIONS

   I. THE PROPERTIES.

       11.     Defendant admits that the Crossings Mall is in or near Elkview, West Virginia, but

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 11 of the Complaint and therefore denies those allegations.

       12.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves and denies any allegation in paragraph 12 of the Complaint

inconsistent with those records, and denies any remaining allegations in paragraph 12 of the

Complaint.

       13.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves and denies any allegation in paragraph 13 of the Complaint

inconsistent with those records, and denies any remaining allegations in paragraph 13 of the

Complaint.

       14.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant states that Exhibit C appears to be a cover letter

from Roger J. Morgan to Plaza Management, Inc. enclosing a copy of a deed dated the 10th day of

September, 1999 conveying certain property to Plaza Management, L.L.C. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

14 of the Complaint and therefore denies those allegations.

       15.     Paragraph 15 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant states that the land

records of the County Clerk of Kanawha County, West Virginia speak for themselves. Defendant

denies any remaining allegations in paragraph 15 of the Complaint.



                                                       3
No. 1:20-ap-00028      Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32         Page 4 of 21

       16.     Paragraph 16 of the Complaint states a legal conclusion that does not require a

response from Defendant. To the extent that a response is required, Defendant states that the land

records of the County Clerk of Kanawha County, West Virginia speak for themselves. Defendant

denies any remaining allegations in paragraph 16 of the Complaint.

       17.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 17 of the Complaint and therefore denies those allegations.

       18.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 18 of the Complaint and therefore denies

those allegations.

       19.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. The allegations in paragraph 19 of the Complaint state legal

conclusions that do not require a response by Defendant, but to the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 19 of the Complaint and therefore denies those allegations.

       20.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant lacks knowledge or information sufficient to form

a belief as to the truth of any remaining allegations in paragraph 20 of the Complaint and therefore

denies those allegations.

       21.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 21 of the Complaint and therefore denies those allegations.

       22.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 22, which allegations are contradicted by subsequent allegations



                                                       4
No. 1:20-ap-00028      Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32        Page 5 of 21

made in the Complaint, and Defendant therefore denies the allegations in paragraph 22 of the

Complaint.

II.    ENCROACHMENTS ON CROSSINGS MALL PARCEL.

       23.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 23 of the Complaint and therefore denies those allegations.

       24.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant lacks knowledge or information sufficient to form

a belief as to the truth of any remaining allegations in paragraph 24 of the Complaint and therefore

denies those allegations.

       25.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant lacks knowledge or information sufficient to form

a belief as to the truth of any remaining allegations in paragraph 25 of the Complaint and therefore

denies those allegations.

       26.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 26 of the Complaint and therefore denies those allegations.

       27.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 27 of the Complaint and therefore denies those allegations.

       28.     Defendant states that the Tara Survey attached to the Complaint speaks for itself

and denies any allegations or legal conclusions as to what the Tara Survey shows that are

inconsistent with the Tara Survey, and denies any remaining allegations in paragraph 28 of the

Complaint.

       29.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 29 of the Complaint and therefore denies those allegations.



                                                       5
No. 1:20-ap-00028      Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32         Page 6 of 21

       30.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant denies any allegations or legal conclusions

inconsistent with the Tara Trust Deed. Defendant lacks knowledge or information sufficient to

form a belief as to the truth of any remaining allegations in paragraph 30 of the Complaint and

therefore denies those allegations.

       31.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 31 of the Complaint and therefore denies those allegations.

       32.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 32 of the Complaint and therefore denies those allegations.

       33.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. Defendant denies any allegations or legal conclusions

inconsistent with the Assignment of Deed of Trust and Security Agreement. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of any remaining allegations in

paragraph 33 of the Complaint and therefore denies those allegations.

       34.     The allegations in paragraph 34 of the Complaint state legal conclusions that do not

require a response by Defendant, but to the extent a response is required, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

34 of the Complaint and therefore denies those allegations.

       35.     Defendant states that the land records of the County Clerk of Kanawha County,

West Virginia speak for themselves. The allegations in paragraph 35 of the Complaint state legal

conclusions that do not require a response by Defendant, but to the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 35 of the Complaint and therefore denies those allegations.



                                                       6
No. 1:20-ap-00028      Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32        Page 7 of 21

III.   DESTRUCTION OF THE CULVERT BRIDGE.

       36.     Defendant admits that the Crossings Mall and the Hotel are adjacent to one another.

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegation that the only the Crossings Mall has direct access to County Route 45, and therefore

denies those allegations, and denies any remaining allegations in paragraph 36 of the Complaint.

       37.     Defendant admits that paragraph 37 is a simplified illustration, but denies any

remaining allegations and denies that the simplified illustration is determinative or conclusive of

any facts.

       38.     The allegations in paragraph 38 of the Complaint state legal conclusions that do not

require a response by Defendant, but to the extent a response is required, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

38 of the Complaint and therefore denies those allegations.

       39.     Defendant admits the allegations in paragraph 39 of the Complaint.

       40.     Defendant admits the allegations in paragraph 40 of the Complaint.

       41.     Defendant admits that the mall and the hotel closed at some point after the

destruction of the Culvert Bridge but lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in paragraph 41 of the Complaint and therefore denies

those allegations.

       42.     Defendant admits that the referenced bankruptcy petitions were filed but denies all

remaining allegations in paragraph 42 of the Complaint.

       43.     The allegations in paragraph 43 of the Complaint state legal conclusions that do not

require a response by Defendant, but to the extent a response is required, Defendant lacks




                                                       7
No. 1:20-ap-00028       Doc 29     Filed 08/28/20      Entered 08/28/20 13:31:32        Page 8 of 21

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

43 of the Complaint and therefore denies those allegations.

IV.                  PSA – NEGOTIATION & TERMS.

       44.       Defendant admits that Plaintiff offered the Hotel for sale, but Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 44 of the Complaint and therefore denies those allegations.

       45.       Defendant admits that a real estate broker acted on behalf of Plaintiff at times, and

that KM Hotels, LLC made an offer to purchase the Hotel. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 45

of the Complaint and therefore denies those allegations.

       46.       Defendant admits that Plaintiff moved forward with KM Hotel, LLC’s offer to

purchase the Hotel. Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 46 of the Complaint and therefore denies those

allegations.

       47.       Defendant admits the allegations in paragraph 47 of the Complaint.

       48.       Defendant states that the PSA speaks for itself as to its terms and therefore denies

any allegations inconsistent with the terms thereof. Defendant admits that the purchase price was

$3,600,000.00 and that an earnest money deposit was required, and that there were conditions to

KM Hotels, LLC’s obligation to close, but denies any remaining obligations in paragraph 48 of

the Complaint.




                                                        8
No. 1:20-ap-00028       Doc 29    Filed 08/28/20     Entered 08/28/20 13:31:32        Page 9 of 21

       A.        Earnest money deposit.

       49.       Defendant admits that KM Hotels, LLC was required to deposit the earnest money

with Safe Harbor pursuant to the PSA, but denies all remaining allegations in paragraph 49 of the

Complaint.

       50.       Defendant admits the allegations in paragraph 50 of the Complaint.

       51.       Defendant states that the terms of the PSA speak for themselves. Defendant admits

that KM Hotels, LLC was entitled to a return or refund of the deposit under certain conditions

under the PSA. Defendant denies that the quoted sections of the PSA are the only relevant parts

of the PSA and denies any remaining allegations in paragraph 51 of the Complaint.

       52.       Defendant states that the terms of the PSA speak for themselves. Defendant admits

that KM was entitled to a return or refund of the deposit under certain conditions under the PSA.

Defendant denies any remaining allegations in paragraph 52 of the Complaint.

       53.       Defendant states that the terms of the unsigned Escrow Agreement speak for

themselves. The remaining allegations purporting regarding the validity and interpretation of the

Escrow Agreement are legal conclusions that do not require a response by Defendant, but to the

extent a response is required Defendant denies any remaining allegations in paragraph 53 of the

Complaint.

       B.        Conditions to close.

       54.       Defendant states that the terms of the PSA speak for themselves. Defendant admits

that KM Hotels, LLC’s obligation to close was subject to the waiver or satisfaction of certain

conditions specified in the PSA. Defendant denies any remaining allegations in paragraph 54 of

the Complaint.




                                                       9
No. 1:20-ap-00028       Doc 29     Filed 08/28/20      Entered 08/28/20 13:31:32         Page 10 of
                                               21
       55.     Defendant states that the terms of the PSA speak for themselves. Defendant admits

that paragraph 55 of the Complaint paraphrases and partially identifies some of the conditions to

KM Hotels, LLC’s obligation to close. Defendant denies any remaining allegations in paragraph

55 of the Complaint.

       56.     Defendant state that the terms of the PSA speak for themselves. Defendant admits

that paragraph 56 of the Complaint paraphrases and partially identifies provisions of the PSA under

which KM Hotels, LLC was entitled to lodge title objections and Plaintiff was entitled to attempt

to cure title defects. Defendant denies any remaining allegations in paragraph 56 of the Complaint.

V.     DILIGENCE PERIOD & OBJECTIONS.

       57.     Defendant admits that KM Hotels, LLC undertook diligence efforts after execution

of the PSA and that it delivered the KM Letter to Plaintiff, which letter speaks for itself. Defendant

denies that Exhibit G is a complete copy of the KM Letter because the enclosure is not included

with Exhibit G. Defendant denies any remaining allegations in paragraph 57 of the Complaint.

       58.     Defendant admits that it sent the KM Letter and the Title Commitment to Plaintiff,

and state that the terms of the KM Letter and the Title Commitment speak for themselves and

denies any remaining allegations in paragraph 58 of the Complaint.

       59.     Defendant admits the allegations in paragraph 59 of the Complaint.

       60.     Defendant admits that KM Hotels had a survey conducted in or around September

2019, and that Exhibit H is a one version of a plat of such survey. Defendant denies any remaining

allegations in paragraph 60 of the Complaint.

       61.     Defendant states that the Tara Survey and the KM Survey speak for themselves and

denies any allegations or characterizations inconsistent with the surveys. Defendant denies that

access is an Encroachment as defined by the Complaint, and denies that access is shown on the



                                                       10
No. 1:20-ap-00028        Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32          Page 11 of
                                                21
surveys. Defendant admits that the two surveys show many of the same encroachments including

those described in 61(a-c). Defendant denies any remaining allegations in paragraph 61 of the

Complaint.

       62.     Defendant admits that KM Hotels, LLC raised title objections based on

encroachments and the KM Survey, but denies any remaining allegations in paragraph 62 of the

Complaint.

       63.     Defendant admits that Plaintiff communicated with KM Hotels, LLC regarding the

title objections and state that such communications speak for themselves. Defendant admits that

conversations between the parties, through their counsel occurred. Defendant admits that Plaintiff

cured some but not all title objections. Defendant denies any remaining allegations in paragraph

63 of the Complaint.

       64.     Defendant denies the allegations in paragraph 64 of the Complaint.

VI.    ATTEMPTED RESOLUTION OF THE REMAINING TITLE OBJECTIONS.

       65.     Defendant states that the written communications made by Plaintiff speak for

themselves and denies that Plaintiff stated its position precisely as set forth in paragraph 65(a)-(b),

and denies any remaining allegations in paragraph 65 of the Complaint.

       66.     Defendant states that the written communications made by Plaintiff speak for

themselves and denies that Plaintiff posited or suggested its position precisely as set forth in

paragraph 66 of the Complaint, and denies any remaining allegations in paragraph 66 of the

Complaint.

       67.     Defendant admits that Plaintiff requested that Tara grant easements to Plaintiff, but

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 67 of the Complaint and therefore denies those allegations.



                                                        11
No. 1:20-ap-00028        Doc 29    Filed 08/28/20     Entered 08/28/20 13:31:32         Page 12 of
                                               21
       68.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 68 of the Complaint and therefore denies those allegations.

       69.     Defendant admits that Tara filed a motion in the Tara Bankruptcy Case and state

that the record in the Tara Bankruptcy Case speaks for itself. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in paragraph 69

of the Complaint and therefore denies those allegations.

       70.     Defendant admits that COMM 2013 filed an objection to the Tara Motion and states

that the record in the Tara Bankruptcy Case speaks for itself. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of any remaining allegations in paragraph 70

of the Complaint and therefore denies those allegations.

       71.     Defendant admits the allegations in paragraph 71 of the Complaint.

       72.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 72 of the Complaint and therefore denies those allegations.

       73.     Defendant states that the transcript or recording of the hearing speaks for itself and

denies allegations inconsistent therewith. Defendant lacks knowledge or information sufficient to

form a belief as to the truth of any remaining allegations in paragraph 73 of the Complaint and

therefore denies any remaining allegations.

       74.     Defendant states that the Easement Order speaks for itself and denies allegations

inconsistent therewith. Defendant lacks knowledge or information sufficient to form a belief as to

the truth of any remaining allegations in paragraph 74 of the Complaint and therefore denies any

remaining allegations.

       75.     Defendant states that the Easement Order speaks for itself and denies allegations

inconsistent therewith. Defendant lacks knowledge or information sufficient to form a belief as to



                                                      12
No. 1:20-ap-00028        Doc 29    Filed 08/28/20      Entered 08/28/20 13:31:32         Page 13 of
                                               21
the truth of any remaining allegations in paragraph 75 of the Complaint and therefore denies any

remaining allegations.

       76.     Defendant states that the record regarding COMM 2013’s actions or lacks thereof

in the litigation speaks for itself and denies any allegations inconsistent therewith. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of any remaining allegations in

paragraph 76 of the Complaint and therefore denies any remaining allegations.

       77.     Defendant admits the allegations in paragraph 77 of the Complaint.

       78.     Defendant denies the allegations in paragraph 78 of the Complaint.

       79.     Defendant admits the allegations in paragraph 79 of the Complaint.

       80.     Defendant admits the allegations in paragraph 80 of the Complaint.

VII. FAILURE TO CLOSE.

       A.      Conditional Termination.

       81.     Defendant admits the allegations in paragraph 81 of the Complaint.

       82.     Defendant states that the Conditional Notice speaks for itself and denies any

allegations or characterizations inconsistent with the document. Defendant admits that paragraph

82 contains an excerpted and incomplete quote of the Conditional Notice but denies any remaining

allegations in paragraph 82 of the Complaint.

       83.     Defendant states that the Conditional Notice speaks for itself and denies any

characterizations inconsistent therewith, and Defendant denies any remaining allegations in

paragraph 83 of the Complaint.

       84.     Defendant admits the allegations in paragraph 84 of the Complaint.

       85.     Defendant states that the First Termination Response speaks for itself and denies

any allegations or characterizations inconsistent with the document. The remaining allegations in



                                                       13
No. 1:20-ap-00028      Doc 29     Filed 08/28/20    Entered 08/28/20 13:31:32       Page 14 of
                                              21
paragraph 85 of the Complaint state legal conclusions that do not require a response from

Defendant, but to the extent a response is required Defendant denies any remaining allegations in

paragraph 85 of the Complaint.

       86.    Defendant states that the First Termination Response speaks for itself and denies

any allegations or characterizations inconsistent with the document. Defendant admits that

Plaintiff expressed a willingness to amend the contract between Plaintiff and KM Hotels, LLC to

extend the closing date to 45 days from February 6, 2020, but denies any remaining allegations in

paragraph 86 of the Complaint.

       87.    Defendant denies the allegations in paragraph 87 of the Complaint.

       88.    Defendant denies the allegations in paragraph 88 of the Complaint.

       B.     Extension of Closing.

       89.    Defendant admits that KM was committed to closing the transaction if Purchaser

could meet all requirements of the PSA. Defendant denies any remaining allegations in paragraph

89 of the Complaint.

       90.    Defendant admits that the closing date was extended to April 13, 2020, but denies

all remaining allegations in paragraph 90 of the Complaint.

       91.    Defendant admits the allegations in paragraph 91 of the Complaint.

       92.    Defendant admits that KM Hotels, LLC communicated to Plaintiff that First

American would only insure title that excluded the Tara Trust Deed because it was concerned that

COMM 2013 could foreclose on the Tara Trust Deed and extinguish the 2020 Easements, but

denies any remaining allegations in paragraph 92 of the Complaint.

       93.    Defendant admits the allegations in paragraph 93 of the Complaint.

       94.    Defendant admits the allegations in paragraph 94 of the Complaint.



                                                    14
No. 1:20-ap-00028       Doc 29     Filed 08/28/20      Entered 08/28/20 13:31:32         Page 15 of
                                               21
       95.     The allegations in paragraph 95 of the Complaint state legal conclusions that do not

require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 95 of the Complaint.

       96.     The allegations in paragraph 96 of the Complaint state legal conclusions that do not

require a response by Defendants, but to the extent a response is required, Defendants deny the

allegations in paragraph 96 of the Complaint

VIII. Purported Termination & Breach.

       97.     Defendant admits the allegations in paragraph 97 of the Complaint.

       A.      Wrongful Termination of PSA.

       98.     Defendant states that the Termination Letter speaks for itself as to its complete

terms, but otherwise admits the allegations in paragraph 98 of the Complaint.

       99.     The allegations in paragraph 99 of the Complaint state legal conclusions that do not

require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 99 of the Complaint.

       100.    Defendant denies the allegations in paragraph 100 of the Complaint.

       101.    Defendant denies the allegations in the first sentence of paragraph 101 of the

Complaint. Defendant admits that the PSA defines the Title Company to mean Safe Harbor Title

Company, LLC, which is First American’s agent. Any remaining allegations in paragraph 101 of

the Complaint state legal conclusions that do not require a response by Defendant, but to the extent

a response is required, Defendant denies any remaining allegations in paragraph 101 of the

Complaint.

       102.    Defendant denies the allegations in paragraph 102 of the Complaint.

       103.    Defendant denies the allegations in paragraph 103 of the Complaint.

       104.    Defendant denies the allegations in paragraph 104 of the Complaint.

                                                       15
No. 1:20-ap-00028       Doc 29     Filed 08/28/20     Entered 08/28/20 13:31:32         Page 16 of
                                               21
       105.    Defendant denies the allegations in paragraph 105 of the Complaint.

       106.    Defendant admits that the Plaza Deed was recorded prior to the Tara Trust Deed.

All remaining allegations in paragraph 106 of the Complaint state legal conclusions that do not

require a response by Defendant, but to the extent a response is required, Defendant denies those

allegations.

       107.    The allegations in paragraph 107 of the Complaint state legal conclusions that do

not require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 107 of the Complaint.

       108.    The allegations in paragraph 108 of the Complaint state legal conclusions that do

not require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 108 of the Complaint.

       109.    Defendant denies the allegations in paragraph 109 of the Complaint.

       B.      Wrongful Deposit Refund.

       110.    Defendant admits that the Termination Letter terminated the PSA and instructed

Safe Harbor to return the Deposit to KM Hotels, LLC. Any remaining allegations in paragraph

110 of the Complaint are denied.

       111.    Defendant admits that the Dispute Notice purports to contest KM Hotels, LLC’s

rights with respect to the Deposit, but Defendant lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in paragraph 111 of the Complaint and therefore

denies those allegations.

       112.    Defendant admits the allegations in paragraph 112 of the Complaint.




                                                       16
No. 1:20-ap-00028       Doc 29    Filed 08/28/20     Entered 08/28/20 13:31:32       Page 17 of
                                              21
       113.    Defendant admits that Safe Harbor released the Deposit to KM Hotels, LLC.

Defendant lacks knowledge or information sufficient to form a belief as to the truth of any

remaining allegations in paragraph 113 of the Complaint and therefore denies those allegations.

       114.    Defendant admits that the transaction did not close. Defendant denies that KM

Hotels, LLC had any obligation to close, and denies any remaining allegations in paragraph 114

of the Complaint.

       115.    Defendant admits that KM Hotels, LLC has not turned over the Deposit. Defendant

denies that KM Hotels, LLC had any obligation to turn over the Deposit, and denies any remaining

allegations in paragraph 115 of the Complaint.

       116.    Defendant denies the allegations in paragraph 116 of the Complaint.

                                           COUNT I

                            (Breach of the PSA – Defendant KM)

       117.    Defendant incorporates and restates its responses to each of the foregoing

allegations.

       118.    Defendant admits that the PSA was a binding contract between KM Hotels, LLC

and Plaintiff, admits that KM Hotels, LLC fully performed its obligations thereunder, and denies

any remaining allegations in paragraph 118 of the Complaint.

       119.    Defendant states that the PSA speaks for itself as to its complete terms. Defendant

admits that pursuant to the PSA, KM Hotels, LLC agreed to purchase the Hotel for the Purchase

Price subject to the terms of the PSA. Defendant denies any remaining allegations in paragraph

119 of the Complaint.

       120.    Defendant denies the allegations in paragraph 120 of the Complaint.

       121.    Defendant denies the allegations in paragraph 121 of the Complaint.



                                                     17
No. 1:20-ap-00028      Doc 29     Filed 08/28/20    Entered 08/28/20 13:31:32        Page 18 of
                                              21
       122.    Defendant denies the allegations in paragraph 122 of the Complaint.

                                            Count II

                (Breach of the Escrow Agreement – Defendant Safe Harbor)

       123.    Defendant incorporates and restates its responses to each of the foregoing

allegations.

       124.    The allegations in paragraph 124 are not directed at Defendant and state legal

conclusions and therefore do not require a response from Defendant, but to the extent a response

is required, Defendant denies the allegations in paragraph 124 of the Complaint.

       125.    The allegations in paragraph 125 are not directed at Defendant and state legal

conclusions and therefore do not require a response from Defendant, but to the extent a response

is required, Defendant denies the allegations in paragraph 125 of the Complaint.

       126.    The allegations in paragraph 126 are not directed at Defendant and state legal

conclusions and therefore do not require a response from Defendant, but to the extent a response

is required, Defendant denies the allegations in paragraph 126 of the Complaint.

       127.    The allegations in paragraph 127 are not directed at Defendant and state legal

conclusions and therefore do not require a response from Defendant, but to the extent a response

is required, Defendant denies the allegations in paragraph 127 of the Complaint.

                                           Count III

                (Specific Performance – Defendant KM; Alternative Count)

       128.    Defendant incorporates and restates its responses to each of the foregoing

allegations.




                                                    18
No. 1:20-ap-00028       Doc 29    Filed 08/28/20     Entered 08/28/20 13:31:32        Page 19 of
                                              21
       129.    Defendant admits that the now terminated PSA was a valid and enforceable

agreement between KM Hotels, LLC and Plaintiff. Any remaining allegations in paragraph 129

of the Complaint are denied.

       130.    Defendant denies the allegations in paragraph 130 of the Complaint.

       131.    Defendant states that the PSA and section 13.3 thereof speaks for itself as to its

complete terms. Defendant denies the allegations in paragraph 131 of the Complaint. Defendant

denies that KM Hotels breached the PSA, denies Plaintiff was entitled to proceed to close under

the facts, and denies any remaining allegations in paragraph 131 of the Complaint.

       132.    The allegations in paragraph 132 of the Complaint state legal conclusions that do

not require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 132 of the Complaint.

       133.    The allegations in paragraph 133 of the Complaint state legal conclusions that do

not require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 133 of the Complaint.

       134.    The allegations in paragraph 134 of the Complaint state legal conclusions that do

not require a response by Defendant, but to the extent a response is required, Defendant denies the

allegations in paragraph 134 of the Complaint.

       135.    Defendant denies that Plaintiff is entitled to the relief requested in its

WHEREFORE clause or prayer for relief, and denies that Plaintiff is entitled to any relief

whatsoever against Defendant.

       136.    All allegations in the Complaint not expressly admitted herein are denied.




                                                     19
No. 1:20-ap-00028       Doc 29    Filed 08/28/20       Entered 08/28/20 13:31:32         Page 20 of
                                              21
                                 AFFIRMATIVE DEFENSES

   1. Plaintiff has failed to mitigate its damages.

   2. Plaintiff has an adequate remedy at law and is not entitled to equitable relief.

   3. Plaintiff has failed to fulfill one or more conditions precedent to KM Hotels, LLC’s

       obligation to close under the PSA, and Plaintiff therefore may not enforce the PSA.

   4. Plaintiff committed the first material breach.

       WHEREFORE, Defendant prays that the Complaint and all claims against it be dismissed

with prejudice, and that the Court award Defendant its costs and reasonable attorney’s fees

incurred herein pursuant to section 16.11 of the PSA.




Date: August 28, 2020                                  KM HOTELS, LLC




                                                       By:    /s/ Carrie Goodwin Fenwick__
                                                       Carrie Goodwin Fenwick (WVSB 7164)
                                                       Goodwin & Goodwin, LLP
                                                       300 Summers Street, Suite 1500
                                                       P.O. Box 2107
                                                       Charleston, WV 25301
                                                       (304) 346-7000
                                                       cgf@goodwingoodwin.com
                                                       Counsel for Defendant KM Hotels, LLC

                                                       Of Counsel:
                                                       Edward E. Bagnell, Jr. (VSB No. 74647)
                                                       (admitted pro hac vice)
                                                       Email: ebagnell@spottsfain.com
                                                       SPOTTS FAIN, P.C.
                                                       411 E. Franklin Street, Suite 600
                                                       Richmond, Virginia 23219
                                                       Telephone: (804) 697-2000
                                                       Facsimile: (804) 697-2100
                                                       Counsel for Defendant KM Hotels, LLC

                                                       20
No. 1:20-ap-00028      Doc 29    Filed 08/28/20    Entered 08/28/20 13:31:32       Page 21 of
                                             21
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August 2020, a true and correct copy of the
foregoing KM HOTELS, LLC’s ANSWER TO FIRST AMENDED COMPLAINT was served
by one or more of the following methods: (1) electronic notification through the Court’s CM/ECF
system, and/or (2) email and regular mail, postage prepaid, on the following counsel of record:

                                   Steven L. Thomas, Esq.
                                   Victoria L. Wilson, Esq.
                                 Kay Casto & Chaney PLLC
                                        P.O. Box 2031
                              Charleston, West Virginia 25327
                                 Telephone: (304) 345-8900
                                 Facsimile: (304) 345-89090
                                Email: sthomas@kaycasto.com
                                Email: vwilson@kaycasto.com
                       Counsel for Plaintiff and Tara Retail Group, LLC


                                 Stephen L. Thompson, Esq.
                                      Barth & Thompson
                                         P. O. Box 129
                                    Charleston, WV 25321
                                        (304) 342-7111
                                      Fax : 304-342-6215
                           Email: sthompson@barth-thompson.com
                         Counsel for Safe Harbor Title Company, LLC



                                                   /s/ Carrie Goodwin Fenwick
                                                   Carrie Goodwin Fenwick (WVSB 7164)
                                                   Counsel for Defendant KM Hotels, LLC




                                                   21
